DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takaishi et al US 2018/0251194.
	Regarding claim 1, Takaishi et al disclose an engine on a ship, the engine configured to: based on the ship being within a reduced emissions area, prohibit an engine switching operation to switch operation of the engine from a gas mode to a diesel mode. See FIG. 6 and paragraphs [0011]-[0023].

Regarding claim 2, Takaishi et al disclose wherein: the engine is further configured to operate in each of a plurality of modes; the plurality of modes include: the gas mode in which a gaseous fuel is supplied to a cylinder of the engine; and the diesel mode in which a liquid fuel is supplied into the cylinder. See FIG. 6 and paragraphs [0011]-[0023].

Regarding claim 3, Takaishi et al disclose an intake manifold configured to supply air to the cylinder of the engine; an exhaust manifold configured to output exhaust gas from the cylinder; a gas injector configured to mix the gaseous fuel with the air supplied form the intake manifold; and a main fuel injection valve configured to inject the liquid fuel into the cylinder for combustion. See FIG. 6 and paragraphs [0011]-[0023].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747